TRANSITION BENEFITS, NONSOLICITATION, WAIVER AND RELEASE AGREEMENT

For or and in consideration of Ten Dollars ($10.00), and other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, I hereby agree as follows: My name is Timothy E. Sullivan. This
Transition Benefits, Nonsolicitation, Waiver and Release Agreement and the
attached Agreement to Arbitrate (collectively, “Agreement”), between Timothy
Sullivan and SunTrust Banks, Inc. or one of its affiliates (collectively
“SunTrust”), were given to me on August 4, 2011 to document the following terms
of my transition and separation from SunTrust.



1.   Current Role. Effective March 31, 2012, I will step down from my current
role as Chief Information Officer, and will assume the consulting role described
below in Paragraph 2. I will continue to receive my current base salary through
March 31, 2012. I will also continue to be eligible for a 2011 Management
Incentive Plan (“MIP”) award, based on my prorated wages from April 1, 2011 to
December 31, 2011 (the post-TARP period), with the actual award paid in
March 2012 and based on the Company’s financial performance and in accordance
with the terms and conditions of the MIP for the applicable plan year. I will
not be eligible for a Long-Term Incentive (“LTI”) Award in 2012.



2.   Transition Role and Separation from SunTrust. Effective April 1, 2012, and
continuing through December 31, 2012, I will serve as a consultant to the Chief
Executive Officer of SunTrust. In the consultant role, I will be a part-time
employee of SunTrust and my base annual salary will be One Hundred Sixty Three
Thousand Dollars ($163,000.00). In 2012, I will remain eligible for a MIP
incentive award with a target of 100% of my 2012 earned wages, with the actual
award paid in March 2013 and based on the Company’s financial performance and in
accordance with the terms and conditions of the MIP for the applicable plan
year.

I will not maintain an office at SunTrust during this time, but I agree to work
in the office and attend meetings as requested. I understand that my duties will
require at least eighteen (18) hours per week of my time. I understand that I
will cease to be employed by SunTrust effective December 31, 2012.

I will remain eligible to participate in all employee welfare and pension
benefit plans applicable to part-time employees, in accordance with the terms of
same. My duties in the consultant position will be consistent with my prior role
as Chief Information Officer and generally will consist of providing transition
assistance and strategic consulting as and when requested to do so by the Chief
Executive Officer and other SunTrust management.



3.   Compensation at Conclusion of Transition Period. If I sign this Agreement,
do not revoke it, and abide by its terms, including carrying out my duties to
the reasonable satisfaction of the Company, I understand that I will receive the
following upon my retirement on December 31, 2012:

(a) Upon my separation from SunTrust, I will vest in my Supplemental Executive
Retirement Plan (“SERP”) and ERISA Excess Plan, paid in accordance with the
terms and conditions of the same.

(b) Upon my separation from SunTrust, I will be eligible to participate in the
SunTrust Retiree Health Plan in accordance with the terms and conditions of the
same.

(c) I shall be deemed to have been continuously employed by SunTrust though
December 31, 2012 for purposes of satisfying any vesting conditions under any
outstanding awards of grants under the SunTrust Banks, Inc. 2009 Stock Plan, the
SunTrust Banks, Inc. 2004 Stock Plan, and the SunTrust Banks, Inc. 2000 Stock
Plan (collectively, the “Stock Plans).

(d) I understand and agree that from the date hereof I will not be eligible to
receive any other separation or severance benefits or compensation of any kind
upon my separation from SunTrust, including benefits under the SunTrust
Severance Pay Plan.

(e) In addition to the remedies for breaches of Paragraphs 6, 7, and 8 of this
Agreement described below, I understand that if I violate the terms of this
Agreement, I will be required to repay to SunTrust any compensation under
Paragraph 3 of this Agreement and to pay all attorneys fees and costs incurred
by SunTrust in enforcing it, except to the extent that such repayment would
violate the terms of the Age Discrimination in Employment Act and applicable
regulations and US Supreme Court rulings.



4.   Other Benefits.

(a) Upon my separation from SunTrust, provided that I am currently enrolled in
the Group Universal Live (GUL) coverage and continue to submit payments directly
to MetLife, I will continue to be eligible to participate in the GUL coverage. I
understand that MetLife will automatically bill me for continuing coverage after
my separation. If I do not receive a bill within two months after my separation,
I agree to contact MetLife directly at 1-866-578-6878.

(b) Upon my separation, I understand that I am responsible for contacting BENE
(1-800-818-2363) for information about my eligibility for benefits under the
SunTrust Retirement Plan.

(c) Upon my separation, I will be eligible to elect to continue my current
health care coverage under the federal health care law known as “COBRA” or under
any applicable state law concerning continuation of health care coverage.

(d) I will continue to be eligible to participate in the SunTrust 401(k) Plan
until my separation from SunTrust on December 31, 2012. I understand that
information regarding 401(k) Plan distributions will be sent to me upon
separation.

(e) The Change in Control Agreement currently in place between SunTrust and me
will be cancelled and will no longer be of any effect upon the eighth day after
I sign this Agreement.

(f) I acknowledge that by extending my employment through December 31, 2012,
SunTrust has allowed me an increased opportunity to vest in the SERP and to
allow outstanding awards granted under the Stock Plans to vest, and that this
opportunity represents adequate and sufficient consideration for the covenants
in this Agreement.



5.   Release. I agree to forever release SunTrust, including its officers,
directors, employees, agents, affiliates and successors, from any and all
claims, charges, actions, arbitrations, demands, damages or expenses
(collectively “Claims”)—past or present—I may have that arise or arose out of my
employment with SunTrust or the conclusion of my employment, whether I know of
any of these Claims now or learn of them at a later date. The foregoing is not
intended as a waiver of my right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”). In addition to all other Claims, I am
specifically releasing and agreeing not to bring any action in a federal or
state court or administrative agency (other than the EEOC), or any arbitration
with the National Association of Securities Dealers (“NASD”) or any other
regulatory or self-regulatory agency, any of which is related to any Claim
against SunTrust under any federal, state or local wage or discrimination law or
any applicable federal, state or local law governing wage or employment matters,
including but not limited to the Age Discrimination in Employment Act, or any
arbitration requirement. If I have already filed any Claim referred to in this
paragraph, I agree to withdraw it and never refile it. I understand that I am
waiving and releasing all these Claims on a knowing and voluntary basis;
however, I am not waiving or releasing any rights or Claims that arise after I
sign this Agreement or any Claims related to my entitlement to receive any
vested benefits I have earned under any SunTrust employee benefit plan provided
by SunTrust to me. I acknowledge that my compensation under Paragraph 3 of this
Agreement hereunder will be my exclusive individual remedy and will constitute
an accord and satisfaction of all individual damage claims that may be awarded
as a result of such investigation or proceeding. I further acknowledge that
nothing in this release will be deemed to minimize or eliminate my rights to
claim indemnity from SunTrust for any actions I was authorized to take or forego
as an officer of SunTrust and for which I would be entitled, as a former officer
of SunTrust, to indemnity under the terms of the SunTrust bylaws and the laws of
the State of Georgia. I covenant not to hereafter sue or to authorize anyone
else to file a lawsuit on my behalf against SunTrust and not to become a member
of any class suing SunTrust with respect to any Claim released herein. I also
covenant and agree not to accept, recover, or receive any back pay, damages, or
any other form of relief which may arise out of or in connection with any
administrative remedies pursued independently by any other person or any
federal, state, or local governmental agency or class represented with respect
to any Claim released herein.



6.   Nondisclosure of Trade Secrets and Confidential Information.

(a) Trade Secrets Defined. As used in this Agreement, the term “Trade Secrets”
shall mean all secret, proprietary or confidential information regarding
SunTrust or its activities that fits within the definition of “trade secrets”
under the Georgia Trade Secrets Act. Nothing in this Agreement is intended, or
shall be construed, to limit the protections of the Georgia Trade Secrets Act or
any other applicable law protecting trade secrets or other confidential
information. “Trade Secrets” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of SunTrust.
This definition shall not limit any definition of “trade secrets” or any
equivalent term under the Georgia Trade Secrets Act or any other state, local or
federal law.

(b) Confidential Information Defined. As used in this Agreement, the term
“Confidential Information” shall mean all information regarding SunTrust,
SunTrust’s activities or business, or SunTrust’s clients that is not generally
known to persons not employed by SunTrust, is not generally disclosed by
SunTrust practice or authority to persons not employed by SunTrust, and is the
subject of reasonable efforts to keep it confidential. Confidential Information
shall include, but not be limited to current and future development and
expansion or contraction plans of SunTrust and each line of business;
sale/acquisition plans and contacts; compensation policies and practices;
underwriting policies and practices; lending policies and practices,
confidential personnel matters; pricing practices and policies; information
concerning the legal affairs of SunTrust; and information concerning the
financial affairs of SunTrust. “Confidential Information” shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of SunTrust. This definition shall not limit any definition of
“confidential information” or any equivalent term under the Georgia Trade
Secrets Act or any other state, local or federal law.

(c) Nondisclosure of Confidential Information. In consideration of the promises
made by SunTrust hereunder, I hereby agree that, during my employment with
SunTrust, including both full-time and part-time, and for twenty four
(24) months thereafter, I will not directly or indirectly transmit or disclose
any Trade Secrets or Confidential Information to any person, concern or entity,
or make use of any such Confidential Information, directly or indirectly, for
myself or for others, without the prior express written consent of the CEO of
SunTrust Banks, Inc. Trade Secrets protected by the Georgia Trade Secrets Act
shall not lose this protection at the end of the two-year period but shall
remain protected from use or disclosure for so long as they remain Trade
Secrets. I warrant that I have not disclosed or used for my own benefit or the
benefit of anyone other than SunTrust any Confidential Information or Trade
Secrets prior to the execution of this Agreement.

(d) Enforceability of Covenants. I agree that my obligations under these
nondisclosure covenants are separate and distinct from other provisions of this
Agreement, and a failure or alleged failure of SunTrust to perform its
obligations under any provision of this Agreement shall not constitute a defense
to the enforceability of these nondisclosure covenants. Nothing in this
provision or this Agreement shall limit any rights or remedies otherwise
available to SunTrust under federal, state or local law.



7.   Nonrecruitment, Nonsolicitation, and Noncompetition Covenants.

(a) Nonrecruitment of Employees and Agents. In consideration of the promises
made by SunTrust hereunder, I agree that, during my employment with SunTrust,
including during the transition period described above in Paragraph 2, I will
not directly or indirectly solicit or recruit any employee of SunTrust for the
purpose of inducing or encouraging that employee to dis-continue his/her
relationship with SunTrust.

(b) Definitions. As used in this Agreement, certain terms will be defined as
follows:



  i.   Customer. “Customer” means any individual or entity to whom SunTrust has
provided products or services and with whom I had, alone or in conjunction with
others, Material Contact on behalf of SunTrust during the two (2) year period
prior to my separation from SunTrust;



  ii.   Potential Customer. “Potential Customer” means any individual or entity
to whom SunTrust has actively sought to provide products and/or services within
the one (1) year period immediately prior to my separation from SunTrust and
with whom I had, alone or in conjunction with others, Material Contact on
SunTrust’s behalf during the same time period;



  iii.   Material Contact. “Material Contact” means my (i) having business
dealings with the Customer or Potential Customer on SunTrust’s behalf, or
(ii) obtaining trade secrets or confidential business information about the
Customer or Potential Customer as a result of my association with SunTrust and
which I would not have obtained but for my association with SunTrust;



  iv.   Retail and Commercial Banking Products and Services. “Retail and
Commercial Banking Products and Services” shall mean depository, savings,
checking, money market, or loan products and services (excluding residential
mortgage loans) provided to individuals and business entities.

(c) Nonsolicitation. In light of SunTrust’s legitimate interest in protecting
its Confidential Information and Trade Secrets and preserving SunTrust’s
goodwill with its customers, I agree that, during my employment, including the
transition period described above in Paragraph 2, I will not, without the prior
written consent of the Chief Executive Officer of SunTrust, directly or
indirectly, for myself or on behalf of any other person or entity, solicit or
attempt to solicit any Customer or Potential Customer for purposes of providing,
marketing, servicing or selling Retail or Commercial Banking Products and
Services, provided that such products and/or services are then being provided,
marketed, serviced or sold by SunTrust.

(d) Noncompetition. In consideration of the promises made by SunTrust hereunder,
I agree that, during my employment with SunTrust, including the transition
period described above in Paragraph 2, I will not, within the Restricted
Territory, provide Prohibited Services as an employee, contractor, or agent to
any person or entity engaged in the Business. For purposes of this Agreement,
the term Business shall mean banks or other firms providing Retail and
Commercial Banking Products and Services. For purposes of this Agreement, the
term Prohibited Services shall mean providing management oversight or strategic
direction for information technology, information security, or computer systems
supporting a Business providing Retail and Commercial Banking Products and
Services. For purposes of this Agreement, the term “Restricted Territory” shall
mean all areas within a fifty (50) mile radius of any SunTrust retail bank
branch in existence on the date on which this Agreement is executed.

(e) Enforceability of Covenants. I understand and agree that my obligations
under the above covenants are separate and distinct under this Agreement, and
the failure or alleged failure of SunTrust to perform its obligations under any
other provisions of this Agreement shall not constitute a defense to the
enforceability of this covenant. I also agree that any breach of these covenants
by me will result in irreparable damage and injury to SunTrust and that SunTrust
will be entitled to injunctive relief in any court of competent jurisdiction
without the necessity of posting any bond. I understand and agree that I will be
obligated to pay all costs and attorneys’ fees incurred by SunTrust in enforcing
the restrictive covenants in this Agreement.

(f) Duty of Loyalty. I understand and agree that the covenants set forth above
in the Paragraph 7 are intended to be in addition to, rather than in lieu of,
any duty of loyalty owed by me to SunTrust as an employee of the same.



8.   Right to Materials and Return of Materials. All records, files, software,
memoranda, reports, customer lists, documents, and the like (together with all
copies of such documents and things) relating to the business of SunTrust, which
I have in my possession as a result of my employment shall remain the sole
property of SunTrust. Laptop computers, software and related data, information
and things provided to me by SunTrust or obtained by me, directly or indirectly,
from SunTrust, also shall remain the sole property of SunTrust. Upon the
termination of my employment, I will immediately return all such materials and
things to SunTrust and will not retain any copies or remove or participate in
removing any such materials or things from the premises of SunTrust after
termination or SunTrust’s request for return.



9.   Continuing Cooperation. I understand and agree that, in my role at
SunTrust, I have been responsible for and involved in numerous matters and
projects of a significant and/or confidential nature and that, in some
instances, I possess knowledge regarding those and other matters that is unique
to me and of value to SunTrust, and that SunTrust may have need of my continuing
assistance on such matters in the future. I understand that SunTrust’s
willingness to provide me with the compensation under Paragraph 3 of this
Agreement is expressly conditioned upon the promises made and obligations
assumed by me in this Paragraph 9. I further understand and agree that my
fulfillment of these promises and obligations hereafter is a condition
subsequent to SunTrust’s obligation to provide me with the compensation under
Paragraph 3 of this Agreement, set forth herein. I agree, beginning on
December 31, 2012 and continuing for a period of twenty-four (24) months
thereafter, to provide assistance and to make myself reasonably available to
SunTrust and its employees, attorneys and/or accountants regarding matters in
which I have been involved in the course of my employment with SunTrust and/or
about which I have knowledge as a result of my employment with SunTrust. It is
understood and agreed that such assistance, to the extent possible, will be
requested at such times and in such a manner so as to not unreasonably interfere
with my subsequent employment. Such assistance may consist of, without
limitation, telephone or in-person meetings with SunTrust employees, attorneys
and/or accountants, or the provision of truthful testimony by way of deposition,
hearing, trial or affidavit. SunTrust will be responsible for any reasonable and
necessary expenses incurred by me in connection with such services. I understand
that I will not be entitled to any additional consideration or compensation of
any kind from SunTrust in exchange for such services.



10.   Miscellaneous.

(a) I agree that any claim arising from or relating to this Agreement or a
breach of this Agreement shall be settled by arbitration in accordance with the
employment arbitration rules of the American Arbitration Association and through
the offices of the Association nearest my last SunTrust office site at the time
the arbitration is sought. I agree that the arbitrator shall have the additional
right to rule on motions to dismiss and/or motions for summary judgment,
applying the standards governing such motions under the Federal Rules of Civil
Procedure. I acknowledge that I have read and executed the Agreement to
Arbitrate attached hereto and I agree that the compensation under Paragraph 3 of
this Agreement that I am receiving hereunder is sufficient consideration to bind
my signature to this Agreement, including the Agreement to Arbitrate attached
hereto. Any arbitration related to this Agreement shall be mandatory and binding
except that SunTrust will not enforce mandatory arbitration of ERISA health and
disability plan claims, workers compensation claims, unemployment compensation
claims or any other claims to the extent such enforcement is prohibited by
applicable law or contract. The arbitration shall take place in the jurisdiction
of my last SunTrust office site. If the arbitrators make an award, a judgment on
the award may be entered in any court having jurisdiction. In addition, either
party may apply to the state court or federal court serving the jurisdiction of
my last SunTrust office site for any temporary injunction or other equitable
remedy in aid of arbitration pending final resolution of the dispute through
arbitration. In the event any party institutes legal, equitable or arbitration
proceedings to enforce or collect damages under this Agreement, I agree that the
court or arbitrator(s) may award reasonable attorneys’ fees and expenses to the
prevailing party or divide the fees and expenses between the parties in a manner
that reflects the outcome of the arbitration.

(b) I agree that this Agreement contains all the terms that are applicable to my
separation from SunTrust and replaces all other agreements I may have with
SunTrust related to these issues, except for any benefit plan, incentive or
executive compensation plan or arrangement or stock option agreement in which I
have a vested benefit as of my last day of employment. I acknowledge that the
terms of these benefit plans, incentive plans, and stock option agreements shall
remain in full force and effect following my separation from SunTrust and shall
not be superceded or replaced by this Agreement or any part thereof. I also
agree that this Agreement cannot be changed or enlarged except by a written
amendment that is signed by SunTrust and me. If a dispute arises between
SunTrust and me related to this Agreement, I understand that, except as
otherwise provided herein, it will be resolved in accordance with the laws of
the State of Georgia and, with respect to arbitration, the Federal Arbitration
Act. If any provision or portion of a provision of this Agreement is waived by
SunTrust or me or is determined to be unlawful or unenforceable, the waiver or
finding of unlawfulness or unenforceability will not act as a waiver or finding
of unlawfulness or unenforceability of any other provision or portion of a
provision of this Agreement.

(c) I grant SunTrust the right to set-off any amounts I owe or in the future may
owe to SunTrust under Section 16 of the Securities Exchange Act of 1934
“Section 16” and the rules and regulations adopted under Section 16 from time to
time, against the amounts SunTrust owes to me under this Agreement.

(d) I understand that this Agreement is not an admission by either SunTrust or
me that any statute or law has been violated or that either SunTrust or I have
acted improperly or violated any duty or obligation.

(e) I agree that the contents, terms and existence of this Agreement must be
kept confidential, and that I will not reveal them to anyone, except my spouse,
attorney or accountant or unless required by law or regulatory or administrative
agency, without the prior written consent of SunTrust. I also agree not to make
disparaging remarks related to my employment with SunTrust at any time before or
after my last date of employment with SunTrust, and further agree not to seek or
accept employment with SunTrust in the future unless employment occurs because a
company employs me at the time it merges with or is acquired by SunTrust.

(f) By signing this Agreement, I acknowledge that I have read and understand its
terms, and that I have been advised to consult with an attorney about the
Agreement and its binding effect on my rights. I also acknowledge that I am
satisfied with the terms of this Agreement, that its terms are binding on me, my
agents, personal representatives, successors and assigns, and that I am signing
this Agreement on a knowing and voluntary basis. I understand and agree that
SunTrust has the right, without my prior consent, to assign this Agreement to
any successor, assignee, parent, affiliate, or subsidiary.

(g) I understand that I am entitled to consider the terms of the Agreement for
twenty-one (21) days after receiving it. I understand that I may sign it anytime
within that twenty-one (21) day period. If I do not sign and return the
Agreement on or before the twenty-first (21st) day after receiving it, I
understand that I will not receive my any compensation or benefits under
Paragraph 3 of this Agreement. I understand that (i) I may revoke this Agreement
within seven (7) days after signing it, (ii) it cannot become effective and
enforceable until after the revocation period expires and (iii) I cannot receive
compensation or benefits under Paragraph 3 of this Agreement if I revoke it
within the seven (7) day period.

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

      SUNTRUST   EMPLOYEE
Signature:
  Signature:
Printed Name:
  Printed Name:
Title:
  Title:
Date:
  Date:

2

ATTACHMENT TO TRANSITION BENEFITS, NONSOLICITATION, WAIVER AND
RELEASE AGREEMENT

AGREEMENT TO ARBITRATE

BEFORE SIGNING THE TRANSITION BENEFITS, NONSOLICITATION, WAIVER AND RELEASE
AGREEMENT AND THIS AGREEMENT (COLLECTIVELY, “AGREEMENT”), I CERTIFY THAT I HAVE
READ PARAGRAPH 10(a) OF THE TRANSITION BENEFITS AGREEMENT, WAIVER AND RELEASE
AND THAT I UNDERSTAND THE FOLLOWING:



  •   Under the terms and subject to the exclusions set forth in paragraph 10(a)
of the Transition Benefits, Nonsolicitation, Waiver and Release Agreement, I am
agreeing to arbitrate any dispute, claim or controversy that may arise between
SunTrust and me related to the Agreement and my employment with SunTrust. This
means I am giving up the right to sue SunTrust or another person in court,
including the right to a trial by jury, except as provided by the rules of the
arbitration forum in which a claim is filed.



  •   Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.



  •   The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.



  •   The arbitrators do not have to explain the reason(s) for the award.



  •   The panel of arbitrators may include arbitrators who were or are
affiliated with the securities industry, or public arbitrators, as provided by
the rules of the arbitration forum in which a claim is filed.



  •   The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

     
     
SunTrust
       
Employee
     
Date
       
Date

3